
	
		II
		111th CONGRESS
		1st Session
		S. 1833
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Credit Card Accountability Responsibility
		  and Disclosure Act of 2009 to establish an earlier effective date for various
		  consumer protections, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expedited CARD Reform for Consumers
			 Act of 2009.
		2.Earlier effective
			 date for the Credit CARD Act of 2009, generallySection 3 of the Credit Card Accountability
			 Responsibility and Disclosure Act of 2009 (15 U.S.C. 1602 note) is amended by
			 striking become effective 9 months after the date of enactment of this
			 Act, and inserting take effect on December 1,
			 2009,.
		3.Earlier effective
			 dates for specific provisions to prevent further abuses
			(a)Review of past
			 consumer interest rate increasesSection 148(d) of the Truth in Lending Act
			 (15 U.S.C. 1665c(d)) (as added by section 101(c) of the Credit Card
			 Accountability Responsibility and Disclosure Act of 2009) is amended—
				(1)by striking 9 months after the date
			 of enactment of this section, and inserting December 1,
			 2009,; and
				(2)by striking become effective 15
			 months after that date of enactment and inserting take effect on
			 December 1, 2009.
				(b)Requirement that
			 penalty fees be reasonable and proportional to the violationSection 149(b) of the Truth in Lending Act
			 (15 U.S.C. 1665d(b)) (as added by section 102(b) of the Credit Card
			 Accountability Responsibility and Disclosure Act of 2009) is amended—
				(1)by striking 9 months after the date
			 of enactment of this section and inserting December 1,
			 2009,; and
				(2)by striking
			 become effective 15 months after that date of enactment and
			 inserting take effect on December 1, 2009.
				(c)Gift card
			 protections for consumers
				(1)In
			 generalSection 403 of the
			 Credit Card Accountability Responsibility and Disclosure Act of 2009 (15 U.S.C.
			 1693l–1 note) is amended by striking become effective 15 months after
			 the date of enactment of this Act, and inserting take effect on
			 December 1, 2009,.
				(2)RegulationsSection 915(d)(3) of the Electronic Fund
			 Transfer Act (15 U.S.C. 1693l–1(d)(3)) (as added by section 401(2) of the
			 Credit Card Accountability Responsibility and Disclosure Act of 2009) is
			 amended by striking 9 months after the date of enactment of the Credit
			 CARD Act of 2009 and inserting December 1, 2009.
				
